Citation Nr: 1234061	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  06-18 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to March 1969.  He received the Purple Heart Medal.

This matter initially came before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO denied entitlement to a TDIU.  In June 2010, and again in March 2011, the Board remanded this matter for further development.

The issues of entitlement to service connection for hypertension and the residuals of bladder cancer, and whether new and material evidence has been received in reference to a claim for service connection for gastroesophageal reflux disease (GERD), have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The March 2011 remand directed the Agency of Original Jurisdiction (AOJ) to (1) adjudicate the Veteran's May 2010 claims for increased ratings for all of his service-connected disabilities, (2) obtain Social Security Administration (SSA) records for the Veteran, (3) obtain an opinion from the September 2010 examiner as to whether the Veteran's service-connected disabilities, either individually or collectively, prevented him from obtaining or keeping gainful employment for which his education and occupational experience would otherwise qualify him, (4) review the opinion obtained for adequacy, and (5) readjudicate the claim.  

While the claim was remanded, the AOJ obtained the Veteran's SSA records, in full compliance with the Board's second remand instruction, and readjudicated the claim in compliance with the fifth instruction.  The other remand instructions were not satisfied on remand.

In July 2011, the September 2010 examiner issued a second opinion that addressed the Veteran's employability, but acknowledged that he could not offer an opinion as to the effect of the Veteran's posttraumatic stress disorder (PTSD) disability on his employability.  The opinion is therefore inadequate, as it does not address the effect of all of the Veteran's disabilities on his employability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that when VA undertakes to provide an examination, the examination, and ensuing report, must be adequate); see also 38 C.F.R. § 3.340, 4.16 (2011).  

Also, the AOJ did not adjudicate the Veteran's claims for increased ratings for his service-connected disabilities.  Rather, the AMC issued a supplemental statement of the case (SSOC) in March 2012, informing the Veteran that while the claims for increased ratings for all of his service-connected disabilities were open and pending claims, it had to first be adjudicated by the Regional Office before it could be considered at the appellate level.  The SSOC further informed the Veteran that the RO had not issued a decision on the claims for increased ratings.  The AMC did not, however, send the file to the RO for adjudication before returning the appeal to the Board.

Because the AOJ did not adjudicate the Veteran's increased rating claims or obtain an adequate opinion concerning the Veteran's employability, the orders included in the March 2011 remand have not been satisfied.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

As the September 2010 examiner indicated that he is unable to provide an adequate opinion as to the Veteran's employability, new examinations are warranted.  After the RO adjudicates all of the Veteran's increased ratings claims, the Veteran should be provided new examinations with an examiner  or examiners who have the qualifications to fully address the impact of the Veteran's service-connected disabilities on his ability to obtain and keep substantially gainful employment.

Finally, the Board notes that the last available treatment records in the claims file are from October 2010, despite the fact that the Veteran was regularly receiving VA treatment leading up to that date.  No treatment records are associated with the electronic file maintained in the electronic Virtual VA system.  On remand, all current VA treatment records should be obtained and associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file complete VA treatment records from the medical center in Salisbury, North Carolina, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period since October 2010.  

2.  Schedule the Veteran for appropriate VA examinations to assess the current status of his service-connected residuals of a gunshot wound to the right leg, PTSD, residuals of a fracture of the right tibia and fibula, residuals of a gunshot wound to the right forearm and wrist, a lumbosacral strain with spondylolisthesis at L5-S1 and spondylosis of the lumbosacral spine, a residual scar from a shell fragment wound of the left upper extremity, a residual scar from a shell fragment wound of the left lower extremity, and scars of the right upper thigh.

In addition to rendering the clinical findings required by the applicable examination worksheets, the examiners must specifically comment on the impact of the service connected disabilities on the Veteran's occupational functioning, i.e. his ability to obtain or retain substantially gainful employment.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010)

The AOJ should review any examination report to ensure that it contains the information requested in this remand and is otherwise complete.

3.  THEN, adjudicate the currently pending claims for increased evaluation with respect to service-connected residuals of a gunshot wound to the right leg, PTSD, residuals of a fracture of the right tibia and fibula, residuals of a gunshot wound to the right forearm and wrist, a lumbosacral strain with spondylolisthesis at L5-S1 and spondylosis of the lumbosacral spine, a residual scar from a shell fragment wound of the left upper extremity, a residual scar from a shell fragment wound of the left lower extremity, and scars of the right upper thigh.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

